Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The cited references do not disclose the features of the amended claim. Specifically, the cited references do not disclose “wherein the pixel driving voltage is adjusted in proportion to a number of pixels in an ON state in the display panel” ([0055] [0100] [0126] [127] fig 8a 8b) with all other limitation cited in claims 1, 8 and claim 17. Kim disclose compensation for the driving voltage ELVDD but does not disclose that the compensation is in relationship between the number of pixels in an ON state and the voltage of ELVDD.  Park et al. US20130176349 discloses an OLED display in which ELVDD is compensated but does not disclose discloses “wherein the pixel driving voltage is adjusted in proportion to a number of pixels in an ON state in the display panel”. Lim et al. US 20150262532 discloses an OLED display and method for compensating for IR drop of power voltage but does not disclose “wherein the pixel driving voltage is adjusted in proportion to a number of pixels in an ON state in the display panel”. Eom et al. US 2016 discloses and OLED display in which a voltage drop of the power supply voltage is compensated but does not disclose “wherein the pixel driving voltage is adjusted in proportion to a number of pixels in an ON state in the display panel”.
For at least these reasons the cited references do not read on the claimed invention.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 02/26/2021Primary Examiner, Art Unit 2692